DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings as submitted on 01/14/2021 have been accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea of monitoring and generating time sheet data. Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include inventive concept.
The Federal Circuit has repeatedly emphasized that “the key question is ‘whether the focus of the claims is on the specific asserted improvement . . . or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’”  Visual Memory LLC v. Nvidia Corp., No. 2016-2254 (Fed. Cir. Aug. 15, 2017) (referring to Enfish LLC v. Microsoft Corp. et al., Appeal No. 2015-1244 (Fed. Cir. 2016)).  “In this regard, [examiners] must articulate with specificity what the claims are directed to.”  Thales Visionix Inc. v. U.S., 850 F.3d 1343, 1347 (Fed. Cir. 2017).  Moreover, the Federal Circuit has held that “[a]dding one abstract idea . . . to another abstract idea . . . does not render the claim non-abstract.”  
 	Furthermore, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”  Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).  “The fact that an identifier [or utilization of the underlying abstract idea] can be used to make a process more efficient . . . does not necessarily render an abstract idea less abstract.”  Secured Mail Solutions, LLC v. Universal Wilde, Inc., Appeal No. 2016-1728 (Fed. Cir. Oct. 16, 2017).  Importantly, the CAFC “ha[s] held that speed and accuracy increases stemming from the ordinary capabilities of a general purpose computer ‘do[] not materially alter the patent eligibility of the claimed subject matter.’”  Intellectual Ventures I v. Erie Indemnity, Appeal No. 2017-1147 (Fed. Cir. 2017) citing Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).  However, “some improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as chip architecture, an LED display, and the like.”  Enfish, 822 F.3d at 1355. 
	Here, the examiner finds the claims are not directed to “an improvement to computer technology," such as found in Enfish, but to the abstract idea itself.1  Examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract.  Accordingly, the examiner refers to groupings that relate to concepts similar to the claimed concepts: 
 	
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

Certain Methods of organizing human activities
Fundamental economic principles or practices (including hedging, insurance, mitigating risk)
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

 	As indicated above, the claims are directed to similar concepts.2  Therefore, the claims are found to be directed to abstract idea.3  

Prong two considerations:
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims merely generally link the use of the judicial exception to a particular technological environment. 

	Regarding preemption, the examiner notes that “[w]hile preemption may signal ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this [application], preemption concerns are fully addressed and made moot.”  Id.
The claim elements that are considered the abstract idea are highlighted and the additional limitations are in boldface font below:
a method comprising using at least one hardware processor to execute a server application to: collect a plurality of punch-in data and a plurality of punch-out data from a plurality of client applications over at least one network; and, for at least one of the plurality of client applications, after the punch-in data for the user is generated for a shift and during that shift, monitoring whether or not a current time is a predetermined time period after an end time of that shift, and, when the current time is determined to be a predetermined time period after the end time of that shift, automatically generating punch-out data for that shift.
The claim(s) does/do not include additional elements, (individually or as an ordered combination), that are sufficient to amount to significantly more than the judicial exception because the plurality of client applications and servers are merely performing routine functions.

Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo [] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  


See Berkheimer Memo at 3-4.  Accordingly, the examiner refers to the aforementioned generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
Viewing the limitations as a combination, the claim simply obtains timesheet data for a user and determines when to clock someone out based on comparison to a threshold, which is considered an abstract idea, conventional activity specified at a high level of generality in a particular technological environment. The indicated claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea. 
Dependent claims when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of the claims from which they depend, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, 
  For the reasons stated, the examiner does not find the claims to recite eligible subject matter under 35 U.S.C. § 101.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103(a) as obvious over Cherry et al (US 2015/0302362) in view of Alper (US 2017/0091712).

Regarding claim 1, the prior art discloses a method comprising using at least one hardware processor to execute a server application to: collect a plurality of punch-in data and a plurality of punch-out data from a plurality of client applications over at least one network (see at least paragraph [0105] to Cherry); and, for at least one of the plurality of client applications, after the punch-in data for the user is generated for a shift and during that shift (see at east paragraphs [0106 and 0107] to Cherry).

However, Alper discloses an apparatus and method for employee time entry and accounting, further comprising 
monitoring whether or not a current time is a predetermined time period after an end time of that shift, and, when the current time is determined to be a predetermined time period after the end time of that shift, automatically generating punch-out data for that shift (see at least paragraph [0018] to Alper “The system will preferably automatically clock an employee out”).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system and method of time tracking as disclosed by Cherry et al to include the ability to automatically clock an employee in or out, as disclosed by Alper, in order to improve accuracy and reduce the errors associated with employee time tracking, because such limitations were well understood within the art at the time of filing (as evidenced by the applied prior art of record) and such a combination could have been readily and easily implemented by one of ordinary skill in the art, with a reasonable expectation of success.
Regarding claim 2, the prior art discloses the method of claim 1, further comprising using the at least one hardware processor to: compute hours data for each of a plurality of employees at one or more of a plurality of sites from the collected plurality of punch-in data and plurality of punch-out data; and provide the hours data at one or more summary levels and a detailed level (see at least paragraph [0107-0109] to Cherry et al). Regarding claim 3, the prior art discloses the method of claim 2, wherein providing the hours data at one or more summary levels further comprises: calculating summarized data for each of a plurality of zones, wherein each of the plurality of zones comprises one or more sites; presenting a visual representation of the summarized data for each of the plurality of zones as a second summary level with one or more inputs for selecting each of the plurality of zones; and, in response to a selection, at the second summary level, of one of the plurality of zones that comprises the plurality of sites, presenting the visual representation of the summarized data for each of the plurality of sites as the first summary level (see at least paragraph [0109] to Cherry “At step 918, a time punch record is selected from the set of time punch records for the selected employee. When the time punch record is selected, then a GPS-jobsite coordinate is looked up for the job number and displayed alongside the GPS-in coordinate and the GPS-out coordinate for comparison, hi a preferred embodiment the GPS-jobsite, GPS-in, and GPS-out coordinates are displayed as pins on a map”). Regarding claim 4, the prior art discloses the method of claim 2, wherein the hours data comprises, for each of the plurality of employees and each of the plurality of sites, a number of hours budgeted for the employee at the site for a time period, a number of regular hours worked by the employee at the site for the time period, and a number of overtime hours worked by the employee at the site for the time period (see at least paragraph [0118] to Cherry et al). Regarding claim 5, the prior art discloses the method of claim 4, wherein the summarized data for each of the plurality of zones comprises, for each of the plurality of sites, an aggregate number of hours budgeted for all of the plurality of employees at the site for the time period, an aggregate number of regular hours worked by all of the plurality of employees at the site for the time period, and an aggregate number of overtime hours worked by all of the plurality of employees at the site for the time period (see at least paragraph [0118] to Cherry et al). Regarding claim 6, the prior art discloses the method of claim 5, wherein the summarized data for each of the plurality of zones further comprises, for each of the plurality of sites, an indication of a variance between the aggregate number of hours budgeted for all of the plurality of employees at the site for the time period and the aggregate number of regular hours worked by all of the plurality of employees at the site for the time period (see at least paragraph [0119] to Cherry “step 1117, the number of total actual hours is compared to a variable representing number of “standard hours” for a legal work week. In a preferred embodiment, the number of standard hours for a legal work week is 40, but it can be others. If the total actual hours is less than the standard hours, the system advances to tire next employee record at step 1118 and returns to step 1111. If the number of total actual hours is greater than the standard hours, then the system moves to step 1120”).Regarding claim 7, the prior art discloses the method of claim 1, further comprising: by each of the plurality of client applications, providing a user interface on a display of a mobile user device, wherein the user interface comprises a first input for punching in to a shift and a second input for punching out of a shift; when the first input is selected at one of the plurality of client applications, validating that a user of the mobile user device, executing that client application, is allowed to punch in, and, when the validation to punch in is successful, generating punch-in (see at least paragraphs [0084 and 0085] to Cherry). Regarding claim 8, the prior art discloses the method of claim 7, wherein validating that the user of the mobile user device is allowed to punch in comprises: determining that the user is not already punched in to a shift; determining that a current location of that mobile user device matches a location of a site of a scheduled shift for the user; and determining that the current time is within a predetermined time range of a start time of the scheduled shift for the user (see at least paragraph [0079] to Cherry). Regarding claim 9, the prior art discloses the method of claim 7, wherein validating that the user of the mobile user device is allowed to punch out comprises: determining that the user is currently punched in to a shift; determining that a current location of that mobile user device matches a location of a site of the shift to which the user is currently punched in; and determining that the current time is within a predetermined time range of an end time of the shift to which the user is currently punched in (see at least paragraph [0079] to Cherry). Regarding claim 10, the prior art discloses the method of claim 7, further comprising, for at least one of the plurality of client applications, after the punch-in data for the user is generated for a shift and before the second input is selected at the at least one client application during the shift, monitoring whether or not a current location of a mobile user device, executing the at least one client application, exceeds a predetermined distance from a location of a site of the shift; and, when the current location exceeds the predetermined distance from the location of the site of the shift, generating an alert (see at least paragraph [0079] to Cherry “If enabled to do so, the time manager server can take immediate action, beginning at step 736, where the time manager server determines if the Wi-Fi location matches the Wi-Fi system at an assigned job site location for the work shift. If the Wi-Fi location matches the assigned job site location, then step 739 is performed to proceed with a time punch process, allowing check-in, check-out events and a photo to be taken and stored in the database. “). Regarding claim 11, the prior art discloses the method of claim 1, further comprising: by one or more of the plurality of client applications, providing a confirmation user interface, for confirming whether or not a potential employee is able to be hired for a job, on a display of a mobile user device, wherein the user interface comprises a unique-identifier input, an assigned-site input, and an offered-wage input; when an identifier is input into the unique-identifier input, determining whether or not the identifier is valid (see at least paragraph [0065] to Cherry), determining whether or not the identifier is associated with a former or current employee, when the identifier is determined to be associated with a former or current employee, determining whether or not the former or current employee is eligible for the job (see at least paragraph [0059-0060] to Cherry), when the identifier is determined to be valid and the identifier is determined to be either not associated with a former or current employee or associated with a former or current employee who is determined to be eligible for the job, displaying, within the confirmation user interface, an indication that the identifier, input into the unique-identifier input, has been validated, and, when the identifier is determined to not be valid or the identifier is determined to be associated with a former or current employee who is determined to not be eligible for the job, displaying, within the confirmation user interface, an indication that the identifier, input into the unique-identifier input, has not been validated; and, when one of the plurality of sites has been selected via the assigned-site input and a wage value has been input into the offered-wage input, determining a wage range associated with the selected site (see at least paragraph [0069] to Cherry), determining whether or not the wage value is within the determined wage range, when the wage value is determined to not be within the determined wage range, displaying, (see at least paragraph [0069] to Cherry). Regarding claim 12, the prior art discloses the method of claim 11, wherein, after an identifier is input into the unique-identifier input, the identifier is determined to be valid, and the identifier is determined to be either not associated with a former or current employee or associated with a former or current employee who is determined to be eligible for the job, and after one of the plurality of sites has been selected via the assigned-site input and a wage value has been input into the offered-wage input that is either within the determined wage range or approved, associating the potential employee with a unique employee identifier to be used in the punch-in data and the punch-out data for the potential employee (see at least paragraph [0105] to Cherry et al). Regarding claim 13, the prior art discloses the method of claim 11, wherein requesting approval of the wage value comprises, by the server application, sending an approval request to an authorized user (see at least paragraph [0065] to Cherry et al). Regarding claim 14, the prior art discloses the method of claim 11, wherein the identifier to be input into the unique-identifier input is a Social Security number (SSN), and wherein determining whether or not the identifier is valid comprises determining whether or not the identifier, input into the unique-identifier input, is a valid SSN (see at least paragraph [0105] to Cherry et al). Regarding claim 15, the prior art discloses the method of claim 11, wherein determining a wage range associated with the selected site comprises: determining a Zip code associated with the selected site; and determining a wage range that is associated with both the determined Zip (see at least paragraph [0107]). Regarding claim 16, the prior art discloses the method of claim 1, further comprising, by one or more of the plurality of client applications, displaying a scheduling user interface, for scheduling a shift for at least one of the plurality of employees, wherein the scheduling user interface comprises inputs for selecting one of the plurality of employees, one of the plurality of sites, and a start time and end time of a shift for the selected employee at the selected site (see at least paragraph [0104] “At step 912, a summary of regular and overtime hours is displayed for the selected employee for the time interval. For example, if the time interval is a week beginning with a Monday, then the regular and overtime hours are displayed for Monday, the regular and overtime hours are displayed for Tuesday, and so forth through Sunday”). Regarding claim 17, the prior art discloses the method of claim 16, further comprising, for each shift scheduled by a user: determining a duration of the shift based on the start time and end time selected for the shift; and, when a duration of the shift would result in overtime, requesting approval for the overtime from an authorized user (see at least paragraph [0069] “determine regular and overtime hours accumulated, activate employee devices for check-in at a job site, inactivate employee devices for check-in at a job site and so forth. At step 607, the set of job site data is exported to the payroll calculator and at step 608, payroll is calculated for the set of employees based on the set of job site data. At step 610, pay is distributed to the set of employees based on the payroll”). Regarding claim 18, the prior art discloses the method of claim 17, wherein requesting approval for the overtime from an authorized user comprises, by the server application: determining a user with authority to approve the overtime; and transmitting an alert, over the at least one network, to a client application executing on a user device of the determined user (see at least paragraph [0057] “an overtime Hag event causes an alert message to be sent to a supervisor device based on an employee reaching an overtime status or reaching a certain number of hours in a time period”). 
Claims 19 and 20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016) (“The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independent abstract ideas that use computers as tools.”).
        2 “[The examiner] need not define the outer limits of ‘abstract idea,’ or at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims, to conclude that these claims focus on an abstract idea—and hence require stage two analysis under § 101.”  Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016).
        3 As stated in the July 2015 Update: Subject Matter Eligibility, “These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.”